Title: To George Washington from Oliver Wolcott, Jr., 26 May 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Departt May 26: 1795.
          
          The Secretary of The Treasury has the honor of transmitting to The President of the United States an official Certificate of a settlement made at The Treasury; by which it appears that the United States are indebted to William Lindsay, Collector of Norfolk, the sum of Four hundred & eighty nine dollars & seven cents: being the amount paid by him to David M. Randolph Marshal for the District of Virginia, for his own fees & sundry other expenses attending the seizure & custody of the Ship Unicorn in the summer of 1794, on suspicion that said ship was fitting out at Smithfield as a cruizer contrary to Law.
          As there is no specific fund provided by Law for discharging these demands, it appears to be expedient, if the President shall be pleased so to direct, that payment be made out of the Fund appropriated for defraying the Contingent Expenses of the Government of the United States. All which is most respectfully submitted by
          
            Olivr Wolcott Jr.Secy of the Treasury.
          
        